Mr. Justice Walkek delivered the opinion of the court. After answer as to part of the defendants an interlocutory decree against others, and an amended bill upon which no issue was taken, on motion of part of the defendants this suit was dismissed for want of equity and a decree rendered against the complainants for costs. The main question presented by the record was decided by this court in the case of Wilson vs. Biscoe et al, at the present term of this court. The opinion in that case, so far as relates to the right of complainants to avail themselves of the security furnished in the mortgage for stock loans, must govern this case. There are other questions involved in this case, however, growing out of the issue formed, and which may be formed, with regard to which we forbear to express any opinion. They evidently had no influence in the decision of the court below. The decree of the circuit court must therefore be reversed and the cause remanded to be proceeded in'according to law.